        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 1 of 31




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DAMIEN D. BURDETTE, CRAIG                     :
PETTY and JEROD SOUTHERN,                     :
JR.,                                          :    Civil Action File No.
                                              :
Plaintiffs,                                   :
                                              :
vs.                                           :
                                              :
EMPIRE WRECKER,                               :
LLC and ANTHONY LAQUINN                       :
BLACK, SR.,                                   :
                                              :
Defendants.                                   :

                                    COMPLAINT

   Plaintiffs Damien D. Burdette (“Burdette”), Craig Petty (“Petty”), and Jerod

Southern, Jr. (“Southern”) (collectively “Plaintiffs”) bring this Complaint against
Defendants Empire Wrecker, LLC (“Empire Wrecker”) and Anthony Laquinn
Black, Sr. (“Black”) (collectively “Defendants”) and show the Court as follows:
INTRODUCTION
                                       1.
   This wage and hour case is brought on behalf of three former employees of
Empire Wrecker. Defendants wrongfully misclassified Burdette, Petty and

Southern as independent contractors to avoid their obligations under the FLSA. In
addition, Defendants retaliated against Burdette after he complained about
Defendants violation of the FLSA and failed to pay him for his last day of work.


                                            -1-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 2 of 31




                                         2.
   In addition to their federal causes of action, Plaintiffs Burdette and Southern

assert pendent state law claims which arise out of the same set of operating facts as
their federal claims. These are (1) breach of contract, (2) quantum meruit and (3)
promissory estoppel.
JURISDICTION AND VENUE
                                         3.
   This Court has subject matter jurisdiction over the present action under Article
III, § 2 of the United States Constitution, FLSA § 16(b), 29 U.S.C. § 216(b), 28 U.

S.C § 1331, because this case arises under the FLSA, a federal statute that affects
interstate commerce.
                                         4.

   Venue properly lies in the Northern District of Georgia under 28 U.S.C. § 1391
because Empire Wrecker’s principal place of business is located in this judicial
district, Black resides in this judicial district, and a substantial portion of the events
giving rise to the claims herein arose in this judicial district.
THE PARTIES
                                         5.
   Burdette is a natural person who resides in Henry County, Georgia.

                                         6.
   Empire Wrecker employed Burdette as a tow truck driver in and around Atlanta,
Georgia from approximately September 28, 2017 through November 11, 2017.



                                              -2-
           Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 3 of 31




                                      7.
   Burdette was an “employee” of Empire Wrecker as defined in 29 U.S.C. §

203(e)(1) from approximately September 28, 2017 through November 11, 2017
(Burdette’s Relevant Time Period).
                                      8.

   Petty is a natural person who resides in DeKalb County, Georgia.
                                      9.
   From August 2016 through February of 2017, Empire Wrecker employed Petty

as a tow truck driver in and around Atlanta, Georgia.
                                      10.
   Beginning in approximately February of 2017 and continuing through August

of 2017, Empire Wrecker employed Petty as a dispatcher.
                                      11.
   Petty was an “employee” of Empire Wrecker as defined in 29 U.S.C. §
203(e)(1) from August of 2016 through August of 2017 (Petty’s Relevant Time
Period).
                                      12.
   Southern is a natural person who resides in Clayton County, Georgia.
                                      13.
   From August 1, 2017 through April 2018, Empire Wrecker employed Southern
as a tow truck driver in and around Atlanta, Georgia.




                                           -3-
           Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 4 of 31




                                        14.
   Southern was an “employee” of Empire Wrecker as defined in 29 U.S.C. §

203(e)(1) from August 1, 2017 through April 2018 (Southern’s Relevant Time
Period).
                                        15.

   Empire Wrecker is a domestic limited liability company organized under the
laws of the State of Georgia.
                                        16.

   Empire Wrecker is subject to the personal jurisdiction of this Court.
                                        17.
   Empire Wrecker may be served with process through its registered agent

Anthony Laquinn Black located at 2030 Main Street, NW, Atlanta, Georgia 30188.
                                        18.
   At all times material hereto, Empire Wrecker was an “employer” of Plaintiffs as
defined in FLSA § 3(d), 29 U.S.C. §203(d).
                                        19.
   Black is a natural person who resides in Fulton County, Georgia.
                                        20.
   Black is subject to the personal jurisdiction of this Court.
                                        21.
   Black may be served with process at 2030 Main Street, NW, Atlanta, Georgia
30188 or wherever he may be found.



                                          -4-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 5 of 31




                                      22.
   At all times material hereto, Black was an “employer” of Plaintiffs as defined in

FLSA § 3(d), 29 U.S.C. §203(d).
                                      23.
   At all times material hereto, Plaintiffs were “employees” of Black as defined in

the FLSA § 3(e)(1), 29 U.S.C. § 203(e)(1).
INDIVIDUAL COVERAGE
                                      24.
   At all times material to each, Plaintiffs regularly operated tow trucks owned by

Empire Wrecker and for the benefit of Empire Wrecker for the purpose of
providing towing services for the operators and owners of disabled or abandoned
vehicles, thereby keeping the instrumentalities of interstate commerce free from

obstructions.
                                      25.
   At all times material to each, Plaintiffs were “engaged in commerce” as
individual employees of Empire Wrecker as defined in the FLSA, § 6(a), 29 U.S.C.
§ 206 (a) and FLSA, § 7(a)(1), 29 U.S.C. § 207(a)(1).
ENTERPRISE COVERAGE:
                                      26.

   At all times material hereto, Empire Wrecker was an “enterprise engaged in
commerce or in the production of goods for commerce” as defined 29 U.S.C. § 206
(a) and 29 U.S.C. § 207(a)(1).



                                        -5-
          Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 6 of 31




                                        27.
   At all times material hereto, Empire Wrecker employed two or more persons

who regularly provided road side services customers on Interstate and U.S.
highways, thereby providing for the free flow of traffic on the national highway
system.

                                        28.
   During 2016, Empire Wrecker had two or more “employees engaged in
commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

                                        29.
   During 2017, Empire Wrecker had two or more “employees engaged in
commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

                                        30.
   During 2018, Empire Wrecker had two or more “employees engaged in
commerce” as defined by 29 U.S.C. § 203(s)(1)(A).
                                        31.
   At all times material hereto, Plaintiffs and two or more employees of Empire
Wrecker handled goods which moved in interstate commerce in the furtherance of
the commercial purpose of Empire Wrecker including trucks, gasoline, engine oil,
i-pads, cellular phones, office supplies, office furniture and telephones.
                                        32.
   During 2016, Empire Wrecker had two or more “employees handling, selling or
otherwise working on goods or materials that have been moved in or produced for
commerce by any person.” as defined in 29 U.S.C. § 203(s)(1)(A).

                                          -6-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 7 of 31




                                       33.
   During 2017, Empire Wrecker had two or more “employees handling, selling or

otherwise working on goods or materials that have been moved in or produced for
commerce by any person.” as defined in 29 U.S.C. § 203(s)(1)(A).
                                       34.

   During 2018, Empire Wrecker had two or more “employees handling, selling or
otherwise working on goods or materials that have been moved in or produced for
commerce by any person.” as defined in 29 U.S.C. § 203(s)(1)(A).

                                       35.
   During 2016, Empire Wrecker had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level

that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                       36.
   During 2017, Empire Wrecker had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level
that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                       37.
   During 2018, Empire Wrecker had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level
that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).




                                         -7-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 8 of 31




                                        38.
   At all times during the relevant time period, Empire Wrecker has been an

“enterprise engaged in commerce or in the production of goods for commerce" as
defined in FLSA § 3(s)(1), 29 U.S.C. § 203(s)(1).


PLAINTIFFS WERE EMPLOYEES OF EMPIRE WRECKER
                                        39.
   At all times relevant to this action, the work performed by Plaintiffs was
integral to Empire Wrecker’s business purpose (i.e., towing services).
                                        40.
   Throughout the Relevant Time Period, Plaintiffs did not invest in Empire
Wrecker’s business such that they shared any significant risk of loss.
                                        41.
   Throughout the Relevant Time Period, Plaintiffs did not utilize any special
skills in the course of their work for Empire Wrecker.
                                        42.
   Throughout the Relevant Time Period, Empire Wrecker did not require any

formal training, degree, or certificate (other than a driver’s license) to allow
Plaintiffs to operate its vehicles or perform its business purpose.
                                        43.

   Throughout the Relevant Time Period, Plaintiffs did not exercise independent
business judgment in the course of their work for Empire Wrecker.



                                          -8-
         Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 9 of 31




                                       44.
   Throughout the Relevant Time Period, Plaintiffs did not possess commercial

driver’s licenses.
                                       45.
   Throughout the Relevant Time Period, Empire Wrecker controlled the rate of

Plaintiffs’ pay.
                                       46.
   Throughout the Relevant Time Period, Empire Wrecker controlled Plaintiffs’

work hours.
                                       47.
   Throughout the Relevant Time Period, Empire Wrecker controlled the manner

in which Plaintiffs’ work was performed.
                                       48.
   Throughout the Relevant Time Period, Plaintiffs did not solicit towing
customers on behalf of Empire Wrecker.
                                       49.
   Throughout the Relevant Time Period, all of Plaintiffs’ working efforts were
directed at serving Defendants’ customers.
                                       50.
   Throughout the Relevant Time Period, Defendants provided Plaintiffs with all
tools, equipment, and other materials necessary for Plaintiffs to perform their job
as tow truck drivers, including the tow trucks.



                                         -9-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 10 of 31




                                         51.
   At all times during the Relevant Time Period, Plaintiffs were “employees” as

defined in 29 U.S.C. § 203(e) in connection with their work for Empire Wrecker as
a matter of economic reality.
                                         52.

   At all times during the Relevant Time Period, Empire Wrecker was Plaintiffs’
“employer” as defined in 29 U.S.C. § 203(d) as a matter of economic reality.
STATUTORY EMPLOYER
                                         53.

   At all times during the relevant time period, Black exercised operational control
over Plaintiffs’ work activities.
                                         54.

   At all times during the relevant time period, Black was involved in the day to
day operation of the Empire Wrecker in which Plaintiffs worked.
                                         55.
   At all times during the relevant time period, Empire Wrecker vested Black with
supervisory authority over Plaintiffs.
                                         56.
   At all times during the relevant time period, Black exercised supervisory
authority over Plaintiffs.
                                         57.

   At all times during the relevant time period, Black scheduled Plaintiffs’ working
hours or supervised the scheduling of Plaintiffs’ working hours.

                                          -10-
       Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 11 of 31




                                      58.
   At all times during the relevant time period, Black exercised authority and

supervision over Plaintiffs’ compensation.
EXEMPTIONS
                                      59.
   At all times material hereto, Plaintiffs were not exempt from the minimum

wage requirements of the FLSA for any reason.
                                      60.
   At all times material hereto, Plaintiffs were not exempt from the maximum hour

requirements of the FLSA for any reason.
                                      61.
   At all times material hereto, Empire Wrecker did not employ Plaintiffs in a bona

fide professional capacity within the meaning of 29 USC § 213 (a)(1).
                                      62.
   At all times material hereto, Empire Wrecker did not employ Plaintiffs in a
bona fide administrative capacity within the meaning of 29 USC § 213 (a)(1).
                                      63.
   At all times material hereto, Empire Wrecker did not employ Plaintiffs in a bona
fide executive capacity within the meaning of 29 USC § 213 (a)(1).
                                      64.
   At all times material hereto, Plaintiffs did not supervise two or more employees.




                                        -11-
       Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 12 of 31




                                       65.
   At all times material hereto, Empire Wrecker did not employ Plaintiffs in the

capacity of an “outside salesman” so as to be exempt from the minimum and
maximum hour requirements of 29 USC § 213 (a)(1).
                                       66.

   At all times material hereto, Plaintiffs were not exempt from the maximum hour
requirements of the FLSA because of the Motor Carrier Exemption (29 U.S.C.
§ 213(b)(1)).

                                       67.
   At all times material hereto, Plaintiffs’ work for Empire Wrecker did not
involve interstate commerce as defined by the Motor Carrier Act (49 U.S.C.A.

§ 10521).
                                       68.
   At all times material hereto, Plaintiffs did not operate “commercial motor
vehicle[s]” within the meaning of the Motor Carrier Act (49 U.S.C.A. §31132(1)).
                                       69.
   At all times material hereto, Plaintiffs never traveled beyond the borders of the
State of Georgia while in the performance of their duties for Empire Wrecker.
                                       70.
   At all times material hereto, Plaintiffs had no reasonable expectation that they
would be required to travel outside of Georgia in the performance of their duties
for Empire Wrecker.



                                        -12-
       Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 13 of 31




ADDITIONAL FACTUAL ALLEGATIONS
                                      71.
   During all times relevant, Empire Wrecker compensated tow truck drivers on a
commission only basis.
                                      72.
   Upon hire, Empire Wrecker advised Burdette that he would compensated
through the payment of commissions only calculated at 34% of the revenues
derived from his operation of Empire Wrecker’s tow truck.
                                      73.

   Empire Wrecker failed to pay Burdette at 34% of the revenues derived from his
operation of Empire Wrecker’s vehicle.
                                      74.

   At all times material hereto, Empire Wrecker regularly scheduled Burdette to
work five to seven days during each work week.
                                      75.
   At all times material hereto, Burdette regularly worked 12 hour shifts (7:00 p.m.
until 7:00 a.m.) on weekdays.
                                      76.
   At all times material hereto, Burdette normally worked 5 hour shifts when
scheduled on a Saturday.
                                      77.

   At all times material hereto, Burdette normally worked 7 hour shifts when
scheduled on a Sunday.

                                         -13-
       Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 14 of 31




                                       78.
   At all times material hereto, Burdette regularly worked 60-72 hours during most

work weeks.
                                       79.
   Upon hire, Empire Wrecker advised Petty that he would compensated through

the payment of commissions only calculated at 30% of the revenues derived from
his operation of Empire Wrecker’s truck.
                                       80.

   Empire Wrecker failed to pay Petty at 30% of the revenues derived from his
operation of Empire Wrecker’s truck.
                                       81.

   While he worked as a dispatcher from approximately February of 2017 through
August of 2017, Empire Wrecker compensated Petty at a rate of $600.00 per week.
                                       82.
   During his employment, Empire Wrecker regularly scheduled Petty to work 6-7
days during each work week.
                                       83.
   At all times material hereto, Petty regularly worked 12 hour shifts (from 6:00
a.m. until 6:00 p.m.) for Empire Wrecker.
                                       84.
   At all times material hereto, Petty regularly worked at 70 hours during most
work weeks.



                                        -14-
       Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 15 of 31




                                       85.
   Upon hire, Empire Wrecker advised Southern that he would compensated

through the payment of commissions only calculated at 30% of the revenues
derived from his operation of Empire Wrecker’s truck.
                                       86.

   Empire Wrecker failed to pay Southern at 30% of the revenues derived from his
operation of Empire Wrecker’s truck.
                                       87.

   Upon hire, Empire Wrecker advised Southern that he would be compensated at
35% of gross revenues after he had been employed by Defendants for 30-60 days.
                                       88.

   Empire Wrecker never compensated Southern at a rate of 35% of gross
revenues during any period of his employment.
                                       89.
   During his employment, Empire Wrecker regularly scheduled Southern to work
6 days during each work week.
                                       90.
   At all times material hereto, Southern regularly worked 12 hour shifts (from
8:00 a.m. until 8:00 p.m.) for Empire Wrecker.
                                       91.
   At all times material hereto, Southern regularly worked 72 hours during most
work weeks.



                                        -15-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 16 of 31




                                      92.
   At all times material hereto, Empire Wrecker made deductions from Southern’s

wages in the amount of $250.00 from most, if not all, pay checks to cover the costs
of damages and operating costs associated with Empire Wrecker’s tow truck
operated by Southern.

                                      93.
   These deductions were not allowed by the FLSA’s requirements that wages be
paid free and clear. In addition, said deductions often brought Southern below the

minimum wage.
                                      94.
   At all times material hereto, Defendants were aware of the actual number of

hours that Plaintiffs worked during each work week.
                                      95.
   Defendants knew or should have known that Plaintiffs were employees within
the meaning of the FLSA and, thus, should have been paid in compliance with the
FLSA.
                                      96.
   29 U.S.C. § 206 requires that Empire Wrecker compensate Plaintiffs at a rate of
no less than $7.25 per hour for every hour worked in a work week.
                                      97.
   Defendants knew or should have known that 29 U.S.C. § 206 requires that
Empire Wrecker should have compensated Plaintiffs at a rate of at least $7.25 per
hour for every hour worked in a work week.

                                        -16-
       Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 17 of 31




                                       98.
   During the Relevant time period, Empire Wrecker failed to compensate

Plaintiffs at a rate of $7.25 per hour for every hour they worked.
                                       99.
   During the Relevant time period, Defendants willfully failed to compensate

Plaintiffs at a rate of $7.25 per hour for each hour they worked.
                                       100.
   Defendants knew or should have known that the Plaintiffs were entitled to

FLSA overtime protections.
                                       101.
   29 U.S.C. § 207, requires that Empire Wrecker compensate Plaintiffs at a rate of

one and one-half times their regular rate for all time worked in excess of forty (40)
hours in a work week.
                                       102.
   29 C.F.R. § 778.118 sets forth the manner for calculating overtime wages to
employees who receive a portion of their earnings in commission each week.
                                       103.
   29 C.F.R. § 778.118 requires that the sum total of the commission earned and
other earnings be divided by the total hours worked in order to determine the
regular hourly rate.




                                         -17-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 18 of 31




                                        104.
   29 C.F.R. § 778.118 further requires that “(t)he employee must be paid extra

compensation at one-half that rate for each hour worked in excess of” forty hours
per week.
                                        105.

   At all times material hereto, Empire Wrecker failed to calculate a regular rate
for Plaintiffs by dividing the sum total of the commissions they earned as tow truck
drivers and other earnings by the total hours worked.

                                        106.
   Defendants knew or should have known that 28 U.S.C. § 207 required that
Empire Wrecker should have compensated Plaintiffs a premium for all time

worked in excess of forty hours in a given workweek.
                                        107.
   At all times during the Relevant time period, Plaintiffs regularly worked more
than forty (40) hours in a given workweek.
                                        108.
   At all times material hereto all of Plaintiffs’ working efforts were directed at
serving Empire Wrecker’s customers.
                                        109.
   At all times material hereto, Empire Wrecker provided Plaintiffs with all tools,
equipment and other materials necessary for Plaintiffs to perform their jobs as tow
truck drivers, including the truck.



                                         -18-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 19 of 31




                                       110.
   At all times material hereto, Empire Wrecker failed to pay Plaintiffs at one-and-

one-half times this regular rate for time worked in excess of forty (40) hours in any
and all workweeks.
                                       111.

   At all times material hereto, Empire Wrecker willfully failed to pay Plaintiffs at
one-and-one-half times this regular rate for time worked in excess of forty (40)
hours in any and all workweeks.
                   COUNT I - FAILURE TO PAY MINIMUM WAGE
                                       112.
   The allegations in all previous paragraphs are incorporated by reference as if
fully set out herein.

                                       113.
   At all times material hereto, Plaintiffs have been employees covered by the
FLSA and entitled to the minimum wage protections set forth in FLSA § 6(a), 29
U.S.C. § 206(a).
                                       114.
   During the Compensable Periods, Defendants often willfully failed to
compensate Plaintiffs at an hourly rate above or equal to the minimum wage as
established in accordance with Section 6 of the FLSA.




                                        -19-
          Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 20 of 31




                                       115.
   As a result of the underpayment of minimum wages as alleged above, Plaintiffs

are entitled to payment of minimum wages in an amount to be determined at trial,
in accordance with FLSA § 16(b), 29 U.S.C. § 216(b).
                                       116.

   As a result of the willful underpayment of minimum wages as alleged above,
Plaintiffs are entitled to liquidated damages in accordance with FLSA § 16(b), 29
U.S.C. § 216(b), declaratory and injunctive relief, and reimbursement of

reasonable attorneys’ fees and expenses of litigation, pursuant to 29 U.S.C. §
216(b).
                     COUNT II - FAILURE TO PAY OVERTIME
                                       117.

   The allegations in the previous paragraphs are incorporated by reference as if
fully set out in this paragraph.
                                       118.
   At all times material hereto, Plaintiffs have been employees covered by the
FLSA and entitled to the overtime protections set forth in FLSA § 7(a), 29 U.S.C. §
207(a).
                                       119.
   At all times material hereto, Plaintiffs regularly worked in Defendants’ employ
in excess of forty (40) hours during each work week.




                                        -20-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 21 of 31




                                         120.
   At all times material hereto, Empire Wrecker failed to pay Plaintiffs at one and

one-half times their regular hourly rate for time worked in excess of forty (40)
hours during each work week.
                                         121.

   At all times material hereto, Defendants willfully failed to pay Plaintiffs at one
and one-half times their hourly regular rate for work in excess of forty (40) hours
in most, if not all, work weeks.

                                         122.
   Plaintiffs are entitled to payment of overtime in an amount to be determined at
trial, in accordance with FLSA § 16(b), 29 U.S.C. § 216(b).

                                         123.
   As a result of the underpayment of overtime compensation as alleged above,
Plaintiffs are entitled to liquidated damages in accordance with FLSA § 16(b), 29
U.S.C. § 216(b).
                                         124.
   As a result of the underpayment of overtime compensation as alleged above,
Plaintiffs are entitled to their litigation costs, including reasonable attorneys’ fees
in accordance with FLSA § 16(b); 29 U.S.C. § 216(b).
      COUNT III – ILLEGAL RETALIATION AS TO PLAINTIFF BURDETTE
                                         125.

   The allegations in all previous paragraphs are incorporated by reference as if
fully set out in this paragraph.

                                          -21-
       Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 22 of 31




                                       126.
   On November 10, 2017, Burdette and Empire Wrecker’s manager, “Arthur”

engaged in a conversation wherein Burdette stated that Empire Wrecker had failed
to properly compensated Burdette for hours he worked.
                                       127.

   During this November 10, 2017 conversation, Burdette complained to “Arthur”
that Empire Wrecker had failed to pay him minimum wage or overtime
compensation.

                                       128.
   During this November 10, 2017 conversation, Burdette asked that Empire
Wrecker pay him minimum wage and overtime compensation that was due.

                                       129.
   Burdette’s November 10, 2017 request to be properly compensated as set forth
above constitutes protected activity within the meaning of the FLSA § 15(a)(3), 29
U.S.C. § 215(a)(3).
                                       130.
   Empire Wrecker terminated Burdette’s employment on November 11, 2017.
                                       131.
   Defendants terminated Burdette’s employment on November 11, 2017 in
retaliation for his protected activity in violation of FLSA§ 15(a)(3), 29 U.S.C. §
215(a)(3).




                                         -22-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 23 of 31




                                       132.
   As a direct and foreseeable result of Defendants’ unlawful retaliation, Burdette

has suffered loss of employment, emotional distress, loss of income, and other
employee benefits in an amount to be proven at trial.
                                       133.

   Burdette is entitled to liquidated damages in addition to the damages set forth in
Paragraph 91, in accordance with FLSA § 16 (b), 29 U.S.C. § 216(b), because
Defendants have willfully and repeatedly violated the FLSA.

                                       134.
   Defendants are indebted to Burdette for his costs of litigation, including his
reasonable attorneys’ fees, in accordance with FLSA § 16 (b), 29 U.S.C. § 216(b).
      COUNT IV - BREACH OF CONTRACT AS TO PLAINTIFF BURDETTE
                                       135.
   The allegations in all previous paragraphs are incorporated by reference as if
fully set out in this paragraph.
                                       136.
   Burdette and Empire Wrecker were parties to an oral contract of employment
(hereafter “the Contract”) from on or about September 28, 2017 through November
11, 2017.
                                       137.
   The Contract provided that Empire Wrecker would pay Burdette for work that

was performed by Burdette on behalf of and for the benefit of Defendants.



                                         -23-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 24 of 31




                                      138.
   After Burdette’s November 10, 2017 protected activity and his subsequent

termination, Empire Wrecker failed to pay Burdette his last paycheck.
                                      139.
   Empire Wrecker’s failure to pay Burdette for work performed during his last

week of employment constitutes a material breach of the Contract for which
Empire Wrecker is liable.
         COUNT V – QUANTUM MERUIT AS TO PLAINTIFF BURDETTE
                                      140.

   The allegations in all previous paragraphs are incorporated by reference as if
fully set out in this paragraph.
                                      141.

   From on or September 28, 2017 through November 11, 2017, Burdette served
as a tow truck driver for Defendant Empire Wrecker.
                                      142.
   Burdette’s service as a tow truck driver for Empire Wrecker as described above
was valuable to Defendant Empire Wrecker.
                                      143.
   Empire Wrecker requested Burdette’s service as a tow truck driver.
                                      144.
   Empire Wrecker knowingly accepted Burdette’s service as a tow truck driver.




                                        -24-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 25 of 31




                                        145.
   The receipt of Burdette’s services as a tow truck driver for Empire Wrecker

without compensation would be unjust.
                                        146.
   Burdette expected to be compensated at the time he provided his services as a

tow truck driver.
                                        147.
   Burdette is entitled to a recover from Empire Wrecker the reasonable value of

the service he provided as a tow truck driver for Defendant during his last week of
employment, in an amount to be determined at trial.
  COUNT VI - PROMISSORY ESTOPPEL AS TO AS TO PLAINTIFF BURDETTE
                                        148.

   The allegations in all previous paragraphs are incorporated by reference as if
fully set out in this paragraph.
                                        149.
   On September 28, 2017, Empire Wrecker promised to pay Burdette in return for
Burdette’s service as a tow truck driver for it.
                                        150.
   Empire Wrecker should have reasonably expected that Burdette would induce
action in reliance of said promise, i.e., serve as a tow truck driver for Defendant.
                                        151.

   Empire Wrecker’s promise induced Burdette to act in reliance thereof, i.e., to
serve as a tow truck driver for Defendant, to his detriment.

                                          -25-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 26 of 31




                                      152.
   Burdette’s service as a tow truck driver for Empire Wrecker conferred a benefit

on Defendant.
                                      153.
   Empire Wrecker failed to pay Burdette in accordance with their promise during

his last week of employment.
                                      154.
   Burdette relied on Defendant’s promise.

                                      155.
   Burdette’s reliance on Defendant’s promise was reasonable.
                                      156.

   Injustice can only be avoided by enforcement of Defendant’s promise.
                                      157.
   Burdette is entitled to a recover from Empire Wrecker the reasonable value of
the services he provided as a tow truck driver for Defendant during his last week of
employment, in an amount to be determined at trial.


     COUNT VII - BREACH OF CONTRACT AS TO PLAINTIFF SOUTHERN
                                      158.
   The allegations in all previous paragraphs are incorporated by reference as if

fully set out in this paragraph.




                                        -26-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 27 of 31




                                      159.
   Southern and Empire Wrecker were parties to an oral contract of employment

(hereafter “the Contract”) from on or about August 1, 2017 through April 1, 2018.
                                      160.
   The Contract provided that Empire Wrecker would pay Southern for work that

was performed by Southern on behalf of and for the benefit of Defendants.
                                      161.
   Empire Wrecker failed to pay Southern his last paycheck.

                                      162.
   Empire Wrecker’s failure to pay Southern for work performed during his last 2
weeks employment constitutes a material breach of the Contract for which Empire

Wrecker is liable.
       COUNT VIII – QUANTUM MERUIT AS TO PLAINTIFF SOUTHERN
                                      163.
   The allegations in all previous paragraphs are incorporated by reference as if
fully set out in this paragraph.
                                      164.
   From on or about August 1, 2017 through April 1, 2018, Southern served as a
tow truck driver for Defendant Empire Wrecker.
                                      165.
   Southern’s service as a tow truck driver for Empire Wrecker as described above

was valuable to Defendant Empire Wrecker.



                                        -27-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 28 of 31




                                        166.
   Empire Wrecker requested Southern’s service as a tow truck driver.

                                        167.
   Empire Wrecker knowingly accepted Southern’s service as a tow truck driver.
                                        168.

   The receipt of Southern’s services as a tow truck driver for Empire Wrecker
without compensation would be unjust.
                                        169.

   Southern expected to be compensated at the time he provided his services as a
tow truck driver.
                                        170.

   Southern is entitled to a recover from Empire Wrecker the reasonable value of
the service he provided as a tow truck driver for Defendant during his last two
weeks of employment, in an amount to be determined at trial.
      COUNT IX - PROMISSORY ESTOPPEL AS TO PLAINTIFF SOUTHERN
                                        171.
   The allegations in all previous paragraphs are incorporated by reference as if
fully set out in this paragraph.
                                        172.
   On August 1, 2017, Empire Wrecker promised to pay Southern in return for
Southern’s service as a tow truck driver for it.




                                         -28-
        Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 29 of 31




                                        173.
   Empire Wrecker should have reasonably expected that Southern would induce

action in reliance of said promise, i.e., serve as a tow truck driver for Defendant.
                                        174.
   Empire Wrecker’s promise induced Southern to act in reliance thereof, i.e., to

serve as a tow truck driver for Defendant, to his detriment.
                                        175.
   Southern’s service as a tow truck driver for Empire Wrecker conferred a benefit

on Defendant.
                                        176.
   Empire Wrecker failed to pay Southern in accordance with their promise during

his last two weeks of employment.
                                        177.
   Southern relied on Defendant’s promise.
                                        178.
   Southern’s reliance on Defendant’s promise was reasonable.
                                        179.
   Injustice can only be avoided by enforcement of Defendant’s promise.
                                        180.
   Southern is entitled to a recover from Empire Wrecker the reasonable value of
the services he provided as a tow truck driver for Defendants during his last two
weeks of employment, in an amount to be determined at trial.



                                         -29-
    Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 30 of 31




WHEREFORE, Plaintiffs respectfully pray:
  1) That Plaintiffs be awarded amounts to be determined at trial against all

     Defendants, jointly and severally, in unpaid minimum wages due under
     the FLSA, plus additional like amounts as liquidated damages;
  2) That Plaintiffs be awarded amounts to be determined at trial against all

     Defendants, jointly and severally, in unpaid overtime compensation due
     under the FLSA, plus additional like amounts as liquidated damages;
  3) That Plaintiff Burdette be awarded an amount to be determined at trial

     against all Defendants, jointly and severally, in compensatory damages
     arising from Defendants’ unlawful retaliatory acts, including emotional
     damages, lost wages, and liquidated damages;

  4) That the Court order the reinstatement of Plaintiff Burdette to his former
     position or provide Plaintiff front pay in lieu of reinstatement;
  5) That the Court award Plaintiffs Burdette and Southern damages in an
     amount to be proved at trial against Defendant Empire Wrecker for the
     state law claims herein asserted in amounts to be proved at trial;
  6) That Plaintiffs be awarded prejudgment interest on all amounts owed;
  7) That Plaintiffs be awarded nominal damages;
  8) That the Court award Plaintiffs their costs of litigation, including their
     reasonable attorneys’ fees, in accordance with the FLSA; and
  9) For such other and further relief as the Court deems just and proper.




                                     -30-
    Case 1:18-cv-05203-MLB Document 1 Filed 11/13/18 Page 31 of 31




Respectfully submitted,


3100 Centennial Tower                    DELONG CALDWELL BRIDGERS
101 Marietta Street                      FITZPATRICK & BENJAMIN, LLC
Atlanta, Georgia 30303
(404) 979-3150                           /s/ Charles R. Bridgers
(404) 979-3170 (f)                       Charles R. Bridgers
charlesbridgers@dcbflegal.com            Ga. Bar No. 080791
kevin.fitzpatrick@dcbflegal.com
benjamin@dcbflegal.com                   /s/ Kevin D. Fitzpatrick, Jr.
                                         Kevin D. Fitzpatrick, Jr.
                                         Ga. Bar No. 080791

                                         /s/ Mitchell D. Benjamin
                                         Mitchell D. Benjamin
                                         Ga. Bar No. 049888

                                         Counsel for Plaintiffs




                                  -31-
